Allow me to congratulate 
President Ashe on his election to preside over the 
General Assembly at its sixty-eighth session. Let me 
assure him of my full support and cooperation and 



that of my Government during his tenure of office. His 
credentials and experience as a career diplomat here at 
the United Nations assure us of a successful session. 

It is indeed an honour for me to have the 
opportunity to address the Assembly once again. In my 
maiden address last year, I spoke of the challenges that 
Malawi faced at the time that I assumed the office of 
the President of the Republic of Malawi. I outlined my 
Government’s commitment to addressing the political 
and economic governance problems that I inherited. I 
sought to achieve macroeconomic stability and restore 
the rule of law and the observance of human rights.

The reforms my Government has undertaken have 
been painful but necessary. I am therefore pleased to 
report to the Assembly that Malawi is registering a strong 
economic recovery. For instance, foreign exchange and 
fuel are available, the currency has stabilized, inflation 
is declining, and industrial production is up from 30 per 
cent in 2012 to 75 per cent in 2013. Economic growth is 
forecast at 5 per cent this year, up from 1.8 per cent last 
year. Furthermore, Malawians are once again enjoying 
their freedoms and civil liberties, as enshrined in the 
Constitution.

I am pleased to say that Malawi, the “warm heart 
of Africa”, is warm again, and my Government is 
committed to staying the course with these reforms. 
In moving forward, my agenda is to build on the 
foundations we have laid in order to realize sustainable 
and inclusive growth.

Today we are gathered here to reflect on the 
progress made on the Millennium Development Goals 
(MDGs) and to debate the post-2015 development 
agenda. Before I provide my reflections, I would like 
to commend the Secretary-General for his efforts to 
ensure an inclusive global debate on the post-2015 
development agenda. As I understand it, more than 
750,000 people from 194 countries provided their 
views, indicating their readiness for bold change. I am 
pleased that Malawi was one of the countries selected 
for the national consultations.

I believe that in Malawi and beyond, the MDGs have 
played an important role in concentrating our efforts 
around the common purpose of eradicating poverty. 
They have raised public awareness about unacceptable 
levels of poverty and helped to mobilize action towards 
a fairer world.

At the same time, the MDGs have provided a 
common framework for monitoring progress and 
highlighting areas of achievement as well as challenges. 
Yes, they have transformed the way in which both 
developing and developed countries approach 
development cooperation.

Malawi is on track to achieve four of the eight 
MDGs: reducing child mortality, combating HIV 
and AIDS, malaria and other diseases, ensuring 
environmental sustainability, and developing a 
global partnership for development. However, like 
other countries, we are unlikely to meet the Goals of 
eradicating extreme poverty and hunger, achieving 
universal access to education, ensuring gender equality 
and the empowerment of women, and improving 
maternal health.

As the deadline for the MDGs draws closer, 
Malawi is stepping up its efforts to accelerate their 
attainment. We have identified best practices as well as 
bottlenecks in the context of our progress. In particular, 
we have understood that gender inequality and lack of 
empowerment of women are the common constraints 
limiting our progress towards the MDGs. In response, 
my Government has developed a new MDG acceleration 
framework that places significance on removing these 
barriers once and for all.

In building the foundations for the post-2015 
architecture, I want to reflect on the lessons from 
Malawi’s experience in the implementation of the 
MDGs.

First, I believe that the strength of the MDGs lies 
in the fact that they are focused and targeted. That 
has helped us to narrow our focus and concentrate our 
efforts on the most critical issues while allowing local 
ownership. In the case of Malawi, the MDGs were 
localized through the Malawi Growth and Development 
Strategy.

Secondly, the past 13 years have taught us about the 
importance of the linkages between these Goals. A poor 
family is not just economically deprived. It is also likely 
to face a host of other challenges such as environmental 
vulnerability, abuses of human rights and lack of or 
limited access to essential services. Lifting people out 
of poverty therefore requires a holistic approach.

Thirdly, strong political will and the transformation 
of partnerships have accelerated the attainment of most 
of the MDG targets. Finally, I wish to make a cautionary 
note that we need to be aware of the fact that different 
continents were at different stages of development 
when we established the MDGs. That created pressure, 



sometimes leading to unintended consequences. In the 
case of Malawi and other countries, in our efforts to 
achieve universal access to education, the quality of 
education was compromised, yet access and quality 
should not be separated.

We all recognize that the task of developing and 
achieving consensus on the theme “The post-2015 
development agenda: setting the stage” may not be an 
easy one. However, we know a lot more today about 
what works and what does not work than we did 13 
years ago. We know that in order to achieve real and 
lasting change, we must be committed. We know that 
in order to inspire and motivate action, we must be bold 
and ambitious. We know that in order to maximize our 
resources and talents, we need smart partnerships.

The report of the High-level Panel of Eminent 
Persons on the Post-2015 Development Agenda 
provides a strong foundation for a new framework. 
I applaud in particular the overall vision of ending 
extreme poverty by 2030. I also commend the focus 
on, among other things, empowering girls and women, 
creating jobs, sustainable livelihoods and equitable 
growth and ensuring good governance and effective 
institutions. I am aware that many people have argued 
that the best strategy to achieve the MDGs is to realize 
growth in the gross domestic product. However, I 
am of the view that that idea is premised on a top-
down-approach. In my opinion, it is income for poor 
households that must come first. The issues that affect 
population growth — malnutrition, girls’ access to 
education, maternal health — are all rooted in poverty 
and, particularly, in a lack of income at the household 
level. If we have to overcome those challenges, we need 
to promote policies and programmes that bring decent 
incomes into households.

In that regard, my Government has sought new 
partnerships with the private sector, local communities 
and development partners in order to deliver 
development in more innovative ways. My Government 
is focused on transforming rural economies and 
breaking the vicious cycle of underdevelopment and 
poverty. We have decided to invest in improving the 
livelihoods of poor people in rural and urban areas. 
That transformation initiative is aimed at modernizing 
our rural communities by bringing a standard package 
of interventions in health, education, water, sanitation 
and housing.

The Government has also rolled out the Malawi 
Rural Electrification Programme, which aims at 
spurring industry, trade and agricultural productivity 
through the provision of electricity. The Government is 
also implementing a community saving and investment 
programme to promote a culture of saving and building 
assets to enhance income and wealth creation. I see 
that leading to the majority of the poor being active 
participants in our economy.

If we cannot uplift the people that live in rural 
areas, as is the case in many developing countries, so 
that they can earn a decent income in the household, 
the vicious cycle of population growth, malnutrition, 
maternal risks and poverty will remain. If the post-2015 
development agenda is to realize its dream, we need to 
go to the grass roots, where the people are.

For that reason, I welcome the idea that under 
the post-2015 development agenda, we should track 
progress against our goals by looking at them across all 
levels of income. That will drive equal opportunities for 
people across all income groups and help us realize our 
dreams of shared prosperity. That is key to restoring the 
dignity of all our people.

Finally, let me emphasize the need to attain global 
peace and security. We are all aware that conflict, 
instability and civil unrest disrupt our development 
efforts. As we look forward to the post-2015 agenda, 
we should recommit to global peace and security. As a 
mother and grandmother, I felt compelled to make this 
appeal.

Malawi will continue to engage fully in the post-
2015 development agenda. I am hopeful that the voice 
of the poor, of women, of people with disabilities and 
of the marginalized will be included in the agenda. I am 
optimistic about a world of shared prosperity. 
